THE COURT,
after briefly consulting, decided that in addition to the qualification under the act of 1S20, that of 1848 superadded the payment of a school tax, that all the requirements of the act of 1S4S must be complied with. In Mr. Wallach’s ease, every qualification was shown to be complete. It is the assessor’s duty to seek out citizens, and that of citizens to find if they have been enrolled, and if all his qualifications are complete, the citizen is entitled to vote. Mr. Wallach had a right to presume he was on the list. All persons having the requisite qualification, and subject to the school tax, ought to have been assessed, and are entitled to vote. Congress appeared to have two purposes in view in this act of 1848, one to describe the proper qualifications of a voter, and the other to raise a tax for the support of the public schools of the city. There were other purposes, but they were subordinate and directory, and not indispensable. The evidence of qualification afforded by the registry is not exclusive, other testimony might be admitted. Although registration is convenient and proper, and although ordered to be done, yet if not done, and all other things performed, the party is entitled to vote.
THE COURT granted no formal mandamus in Mr. Wallaeh’s special case, the decision being general, and as such to be applied .by the commissioners of election to his and all similar instances. He will therefore, under this judgment, be entitled to vote, notwithstanding the omission • of his name on the list.